          Case 5:20-cv-00616-C Document 45 Filed 01/12/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

RIFFEL LAW FIRM, PLLC, a           )
Professional Limited Liability Company,
                                   )
                                   )
                   Plaintiff,      )
                                   )
vs.                                )                     No. CIV-20-616-C
                                   )
HEATH D. GAISFORD, an individual;  )
ALISHA LOUISE GAISFORD, an         )
individual; DENNIS IRVIN GAISFORD, )
an individual; LOLA FAYE GAISFORD, )
an individual; STATE OF OKLAHOMA )
ex rel. OKLAHOMA TAX               )
COMMISSION; ELLIS COUNTY           )
TREASURER and BOARD OF COUNTY )
COMMISSIONERS; U.S. DEPARTMENT )
OF AGRICULTURE ex rel. FARM        )
SERVICE AGENCY; and JOHN DOE,      )
occupant,                          )
                                   )
                   Defendants.     )

                       MEMORANDUM OPINION AND ORDER

       The Gaisford Defendants seek partial summary judgment arguing that the

undisputed material facts demonstrate they are entitled to judgment on Plaintiff’s claim to

foreclose on an attorney’s lien. According to the Gaisfords, Plaintiff’s claim must fail as

a valid attorney’s lien was never created or perfected in the underlying litigation. Plaintiff

objects, arguing the lien was proper and that it properly attached to real estate owned by

the Gaisfords.
          Case 5:20-cv-00616-C Document 45 Filed 01/12/21 Page 2 of 5




                               STANDARD OF REVIEW

       Summary judgment is appropriate if the pleadings and affidavits show there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). [A] motion for summary judgment should be

granted only when the moving party has established the absence of any genuine issue as to

a material fact. Mustang Fuel Corp. v. Youngstown Sheet & Tube Co., 561 F.2d 202, 204

(10th Cir. 1977). The movant bears the initial burden of demonstrating the absence of

material fact requiring judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). A fact is material if it is essential to the proper disposition of the

claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the movant carries

this initial burden, the nonmovant must then set forth specific facts outside the pleadings

and admissible into evidence which would convince a rational trier of fact to find for the

nonmovant. Fed. R. Civ. P. 56(e). These specific facts may be shown by any of the

kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings themselves.

Celotex, 477 U.S. at 324.      Such evidentiary materials include affidavits, deposition

transcripts, or specific exhibits. Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d

1022, 1024 (10th Cir. 1992). The burden is not an onerous one for the nonmoving party

in each case but does not at any point shift from the nonmovant to the district court. Adler

v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998). All facts and reasonable

inferences therefrom are construed in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
                                             2
          Case 5:20-cv-00616-C Document 45 Filed 01/12/21 Page 3 of 5




                                        ANALYSIS

       Plaintiff was hired by the Gaisford Defendants to pursue an action premised on a

contract between the Gaisfords and North American Harvest, Inc. (“NAH”). Believing

that NAH had failed to adhere to the terms of the contract and/or committed fraud, the

Plaintiff, on behalf of the Gaisfords, filed a lawsuit in Oklahoma County District Court.

In that underlying lawsuit, Plaintiff sought injunctive relief to prevent NAH from

harvesting crops related to the contract. The lawsuit was filed on October 10, 2019, and

settled on November 20, 2019.        The Gaisfords filed a Dismissal with Prejudice on

December 4, 2019, and NAH filed a dismissal of its counterclaims with prejudice the next

day. On April 17, 2020, Plaintiff for the first time filed a Notice of Attorney’s Lien in the

underlying lawsuit. This litigation followed.

       Plaintiff’s claim challenged by the present Motion seeks to impose an attorney’s

lien on real property owned by the Gaisfords. The Gaisfords argue that Plaintiff failed to

create a valid lien and thus it cannot attach to the Gaisfords’ property. The parties are in

agreement that 5 Okla. Stat. § 6 governs the issue. That statute states:

               A. From the commencement of an action, or from the filing of an
       answer containing a counterclaim, the attorney who represents the party in
       whose behalf such pleading is filed shall, to the extent hereinafter specified,
       have a lien upon his client’s cause of action or counterclaim, and same shall
       attach to any verdict, report, decision, finding or judgment in his or her
       client’s favor; and the proceeds thereof, wherever found, shall be subject to
       such lien, and no settlement between the parties without the approval of the
       attorney shall affect or destroy such lien, provided such attorney serves
       notice upon the defendant or defendants, or proposed defendant or
       defendants, in which he or she shall set forth the nature of the lien he or she
       claims and the extent thereof; and the lien shall take effect from and after the
                                              3
          Case 5:20-cv-00616-C Document 45 Filed 01/12/21 Page 4 of 5




       service of such notice, but such notice shall not be necessary provided such
       attorney has filed such pleading in a court of record, and endorsed thereon
       his or her name, together with the words “Lien claimed.”

               B. In order to claim an attorney’s lien on real property, the attorney
       shall file a Notice of Attorney’s Lien in the office of the county clerk of the
       county where the real estate is situated and shall refile the Notice of
       Attorney’s Lien every five (5) years before the expiration of the date
       previously filed. The Notice of Attorney’s lien shall contain the style of the
       case, the court where pending, the case number, the attorney’s name, address
       and phone number and a complete legal description of the property subject
       to the lien.

               C. Any attorney claiming an attorney’s lien prior to the effective date
       of this act shall have a period of one (1) year from such date to file a Notice
       of Attorney’s Lien in accordance with subsection B of this section.

              D. An action to enforce an attorney’s lien against real property shall
       be commenced in the county where the real property is situated within ten
       (10) years of recordation of the Notice of Attorney’s Lien with the county
       clerk. The ten-year period for an attorney’s lien claimed prior to the
       effective date of this act shall run from the effective date regardless of when
       the Notice of Attorney’s Lien is recorded.

       The Gaisfords argue that any lien must first comply with paragraph A before the

remaining paragraphs apply. Plaintiff responds, arguing that it proceeded under paragraph

B to create and perfected a valid lien.      While Plaintiff’s actions may have been in

compliance with paragraph B, the fatal blow to its position is the failure to first comply

with paragraph A. It is clear from reading the statute that paragraph A establishes the

procedure for creating a valid attorney’s lien. Then, if it is permissible to assert that lien

against real property, the remainder of the statute establishes the procedure for that action.

Here, Plaintiff failed to give notice of its lien until after the litigation had completed. At

that point, nothing remained in the action to which the lien could attach. Thus, the attempt
                                              4
           Case 5:20-cv-00616-C Document 45 Filed 01/12/21 Page 5 of 5




to file and subsequently enforce a lien against the Gaisfords’ property must fail as a matter

of law. The Gaisfords are entitled to judgment on Plaintiff’s claim to foreclose the lien.

       As set forth more fully herein, the Gaisford Defendants’ Motion for Partial

Summary Judgment (Dkt. No. 35) is GRANTED. A separate Judgment shall issue at the

close of this case.

       IT IS SO ORDERED this 12th day of January, 2021.




                                             5
